DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
With the exception of the crossed-out citations, the information disclosure statement (IDS) submitted on 11/3/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the non-crossed-out citations of the information disclosure statement are being considered by the examiner.
The crossed-out citations fail to comply with 37 CFR 1.98(a)(3)(i) because they  do not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claims 2, 3, 6, 14 and 18 are objected to because of the following informalities:  
Claim 2 recites “the peripheral device has disconnected from the motherboard”.  It appears the verb should be “has disconnect”, “has been disconnected” or “is disconnected”, for proper grammar.
Claim 2 recites  “determine, based on the detecting, that the peripheral device has been disconnected from the motherboard”.  Suggested language is “determine, based on the detecting that there is no voltage drop across the peripheral device, that the peripheral device has been disconnected from the motherboard”, for proper antecedent basis since claim 1 has a “detect” step.  Similarly, claims 14 and 18 recite  “determining, based on the detecting, that the peripheral device has been disconnected from the motherboard”.  Suggested language is “determining, based on the detecting that there is no voltage drop across the peripheral device, that the peripheral device has been disconnected from the motherboard”, for proper antecedent basis since claims 13 and 17 have a “detecting” step.
Claim 3 recites “the peripheral device has disconnected and…”.  It appears the verb should be “is disconnected” or “has been disconnected” for proper grammar.
Claim 6 recites “in response to the detecting”.  It appears the language should recite “in response to the detecting that the one or more commands does not include the selected code,…” for proper antecedent basis since claim 1 recites a “detect” step.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 15, 16, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “receive information from the peripheral device via a communication cable reporting changes in the voltage associated with the peripheral device, and claims 15 and 19 recite “receiving information from the peripheral device via a communication cable reporting changes in the voltage associated with the peripheral device.  The wording of these claims is awkward and confusing.  It is unclear if the applicant means that the received information is reported changes in the voltage associated with the peripheral device, i.e. receive/receiving information from the peripheral device via a communication cable, wherein the received information is reported changes in the voltage associated with the peripheral device.  Or does the applicant mean that the communication cable reports changes in the voltage associated with the peripheral device, i.e. receive/receiving information from the peripheral device via a communication cable, wherein the communication cable reports changes in the voltage associated with the peripheral device.  Please clarify.
Claims 16 and 20 recite “receiving an indication from the peripheral device via a communications cable that the peripheral device received one or more commands to perform the at least one action related to the ATM not including a selected code, wherein the selected code indicates that the one or more commands are authorized command”.  It is unclear what “not including a selected code” refers to.  Does the applicant mean received one or more commands that does not include a selected code?  Or does the applicant mean the at least one action related to the ATM does not include a selected code.  Please clarify.  For examination purposes, the claim language will be interpreted as “receiving an indication from the peripheral device via a communications cable that the peripheral device received one or more commands to perform the at least one action related to the ATM, wherein the received one or more commands does not include a selected code, wherein the selected code indicates that the one or more commands are authorized commands”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 9, 10, 13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Traynor et al. (US 2022/0076543) in view of Gao et al. (CN 201163428).
With respect to claims 1, 9, 10, 13 and 17, Traynor et al. discloses a system comprising:
a motherboard ([0027]); 
a peripheral device (card reader) communicatively coupled to the motherboard using a peripheral port (RS232) of the motherboard to perform at least one action ([0031]); and 
a monitoring device (tripwire) communicatively coupled to the motherboard and configured to: 
monitor a voltage associated with the peripheral device ([0031]); 
detect that the monitored voltage does not match an expected voltage associated with the peripheral device ([0031]); and 
determine, in response to the detecting, that an unauthorized activity associated with the peripheral device has occurred ([0031]).
Traynor additionally discloses a non-transitory computer readable medium for storing instructions when executed by a processor causes the processor to perform the monitoring, detecting and determining steps above ([0037], [0053]-[0055]).
Traynor fails to expressly disclose the motherboard is configured to hold electronic devices and allow communication between one or more of the electronic devices; a power supply module configured to supply power to the one or more electronic devices; and the performed action being related to an automated teller machine (ATM). Traynor additionally fails to expressly disclose the peripheral device includes a cash dispenser of the ATM and the at least one action relates to dispensing cash from the cash dispenser.
	Gao et al. teaches it is well known in the art for an automated teller machine (ATM) to include a motherboard that is configured to hold electronic devices and allow communication between one or more of the electronic devices, and a power supply module configured to supply power to the one or more electronic devices, and a peripheral device (cash dispenser) communicatively coupled to the motherboard using a peripheral port of the motherboard to perform at least one action (e.g. dispensing cash) related to the ATM ([0009], [0010], [0016], [0028]-[0032], [0037]-[0040]).  Gao et al. additionally teaches the peripheral device being a cash dispenser (cash-out module) and the at least one action being dispensing cash (ATM withdrawal) ([0028], [0035], [0037]-[0039]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motherboard to be configured to hold electronic devices and allow communication between one or more of the electronic devices, to include a power supply module configured to supply power to the one or more electronic device, and to include a peripheral device that is a cash dispenser of the ATM, wherein the at least one action relates to dispensing cash from the cash dispenser, in order to use the motherboard of Traynor in an ATM so that ATM-related actions, e.g. withdrawals, can be performed, thus increasing the functionality of the motherboard of Traynor.
The method is inherent to the system.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Traynor modified by Gao et al. as applied to claim 1 above, and further in view of Askeroglu et al. (WO 2010/123471).
With respect to claim 8, the modified Traynor addresses all the limitations of claim 1.
However, the modified Traynor fails to expressly disclose the monitoring device is configured to determine that a difference between the monitored voltage and the expected voltage equals or exceeds a selected threshold voltage difference; and in response determine that the monitored voltage does not match the expected voltage.
Askeroglu et al. teaches it is well known in the art for a monitoring device to determine that a difference between the monitored voltage and the expected voltage equals or exceeds a selected threshold voltage difference; and in response determine that the monitored voltage does not match the expected voltage (pg. 5, lines 8-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the monitoring device to be configured to determine that a difference between the monitored voltage and the expected voltage equals or exceeds a selected threshold voltage difference; and in response determine that the monitored voltage does not match the expected voltage, in order to determine when a foreign body, e.g. fraudulent card reader, is placed in the ATM.

Claim(s) 11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Traynor modified by Gao et al. as applied to claim 1 above, and further in view of Vujic (RS 20050717).
With respect to claim 11, the modified Traynor addresses all the limitations of claim 1.
However, the modified Traynor fails to expressly disclose the peripheral port comprises a Universal Serial Bus (USB) port of the motherboard.
Traynor discloses the peripheral device (card reader) Is coupled to the motherboard using a peripheral port that is an RS-232 interface ([0031]). Vujic teaches it is well known in the art for a motherboard (32) to include an additional peripheral port that is a USB port to communicate with a card reader (37) ([0028] – lines 341 and 382-387, Fig. 3)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the peripheral port to comprise a Universal Serial Bus (USB) port of the motherboard, in order to connect a peripheral device (e.g. card reader) has a USB interface.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Traynor modified by Gao et al. as applied to claim 1 above, and further in view of Nagano (US 2009/0181750).
With respect to claim 12, the modified Traynor addresses all the limitations of claim 1.
However, the modified Traynor fails to expressly disclose the monitoring device plugs into a Peripheral Component Interconnect (PCI) slot of the motherboard.
Nagano teaches it is well known in the art for various components to be plugged into a Peripheral Component Interconnect (PCI) slot of the motherboard ([0113]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try to modify the monitoring device to plug into a Peripheral Component Interconnect (PCI) slot of the motherboard, in order to predictably attach the monitoring device to the motherboard to provide a signal transfer between the motherboard and the monitoring device.


Allowable Subject Matter
Claims 2-7, 14-16 and 18-20 would be allowable if rewritten to overcome the claim objections (where applicable) and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph (where applicable), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claims 2, 14 and 18, prior art fails to teach or reasonably suggest, either singly or in combination, detecting there is no voltage drop across the peripheral device, and determining based on the detecting that there is no voltage drop across the peripheral device, that the peripheral device has been disconnected from the motherboard, in addition to the limitations of claims 1, 13 and 17 from which the claims depend
With respect to claims 16 and 20, based on the following interpretation, prior art fails to teach or reasonably suggest, either singly or in combination, receiving an indication from the peripheral device via a communications cable that the peripheral device received one or more commands to perform the at least one action related to the ATM, wherein the received one or more commands does not include a selected code, wherein the selected code indicates that the one or more commands are authorized commands, in addition to limitations of claims 13 and 17 from which the claims depend.
	Claims not specifically addressed would be allowable due to their dependency.


Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUEZU ELLIS whose telephone number is (571)272-2868. The examiner can normally be reached Monday - Friday, 11:00 am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUEZU ELLIS/Primary Examiner, Art Unit 2876